Opinion issued February 3, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–01219-CV




MIRESCO INVESTMENT SERVICES, INC., A/K/A/ AND D/B/A
MIRESCO INVESTMENT SERVICES AND MIRESCO, Appellant

V.

WATKINS MOTOR LINES, Appellee




On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No.819006




MEMORANDUM OPINIONAppellant Miresco Investment Services, Inc., a/k/a/ and d/b/a Miresco
Investment Services and Miresco has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov’t
Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2004-2005) (listing fees
in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal, appellant Miresco
Investment Services, Inc., a/k/a and d/b/a Miresco Investment Services and Miresco
did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule);
42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.